                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


JAMIE J. MCGEE,

                        Plaintiff,

                v.                                              Case No. 19-cv-0707-bhl

MILWAUKEE COUNTY, et al.,

                        Defendants.


                                               ORDER


        On May 13, 2019, Jamie J. McGee filed a complaint against 31 specifically identified
individuals and entities, plus another 20 unidentified “John Doe” defendants, alleging violations
of his rights while he was a pre-trial detainee and inmate in the Milwaukee County Jail. Because
McGee was incarcerated at the time of filing, the Prison Reform Litigation Act required the Court
to screen his complaint and, on July 30, 2020, the Court entered a screening order, dismissing most
of McGee’s claims against most of the defendants. (ECF No. 79.) By the time of the screening
order, several defendants had already filed motions to dismiss. (ECF No. 47, 55, 58.) Accordingly,
in the screening order, the Court denied the pending motions without prejudice and gave the
remaining defendants until August 21, 2020 to renew their motions. (ECF No. 79 at 25-26.) Those
defendants have now timely filed a Second Motion to Partially Dismiss Plaintiff’s Complaint.
(ECF. No. 80.) This order resolves their renewed or “Second” motion to dismiss.
                                     STANDARD OF REVIEW
        A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint to
state a claim upon which relief may be granted. See Fed. R. Civ. P. 12(b)(6). Rule 12(b)(6)
requires a plaintiff to clear two hurdles. First, the complaint must describe the claim in sufficient
detail to give a defendant fair notice of the claim and the grounds on which it rests. EEOC v.
Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007). Second, the allegations in the
complaint must “plausibly suggest that the plaintiff has a right to relief, raising that possibility
above a ‘speculative level;’ if they do not, the plaintiff pleads itself out of court.” Id. at 776




          Case 2:19-cv-00707-BHL Filed 12/22/20 Page 1 of 5 Document 85
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)). When considering a Rule
12(b)(6) motion, the Court must construe the complaint in the light most favorable to the
plaintiff, accepting as true all well-pleaded facts and drawing all possible inferences in the
plaintiff’s favor. Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).
                                            ANALYSIS
       A. McGee’s Remaining Claims After the Court’s Screening Order
       In his complaint, McGee alleged a scattershot array of claims based on asserted violations
of his “Due Process, Eighth and Fourteenth Amendment rights,” the Americans with Disabilities
Act (ADA), and Wisconsin state law. At screening, the Court rejected most of McGee’s claims
and dismissed his claims against the majority of the defendants, including all claims against the
John Doe defendants and all claims against 21 of the named defendants. In the end, the Court’s
screening order allowed McGee to proceed on four claims: 1) a conditions-of-confinement claim
under the Fourteenth Amendment against Montano, Brito, and Borucki (under a theory of
supervisor liability) for depriving McGee of bedding and water after McGee was moved to Cell
20; 2) a Fourteenth Amendment due process claim against Montano for ordering the deprivation
of bedding and turning off the water upon moving McGee to Cell 20; 3) a conditions-of-
confinement claim under a theory of supervisor liability against Clarke, Schmidt, Evans,
Andrykowski, Haw, Montano, Borucki, and Briggs for the policy of denying water to inmates as
a punitive measure; and 4) a Monell claim against Milwaukee County for the widespread practice
or custom of punitively denying water, food, and bedding to inmates.
       B. Defendants’ Motion to Dismiss
       Defendants now move to dismiss portions of the remaining claims on three different
theories. First, defendants argue the Court should dismiss McGee’s Fourteenth Amendment Due
Process claim against Montano. Second, defendants contend the Court should dismiss all of
McGee’s claims, (including the conditions-of-confinement, supervisory liability, and Monell
claims) to the extent those claims concern the provision of nutraloaf. Third, defendants argue the
Court should dismiss any supervisor liability claims against Andrykowski, Haw, and Briggs based
on the asserted policy of depriving water as punishment.
       At the outset, the defendants argue that McGee failed to allege that Andrykowski
supervised McGee’s housing unit where the relevant incidents took place. (ECF No. 81 at 8.)
McGee does not object to dismissing the supervisor liability claim against Andrykowski. (ECF




          Case 2:19-cv-00707-BHL Filed 12/22/20 Page 2 of 5 Document 85
No. 83 at 1-2). Accordingly, that claim, which is the only one alleged against Andrykowski, is
dismissed.
             1. Fourteenth Amendment Due Process Claim Against Montano
       Defendants argue that McGee’s due process claim against Montano should be dismissed
because inmates do not have a constitutional right to particular housing assignments. They explain
that McGee’s claim is premised on Montano’s decision to move McGee from his initial cell in
discipline status to Cell 20 after he covered up his window in violation of the housing unit rules,
but that McGee does not allege that his conditions worsened after the move. (ECF No. 81 at 5.)
       Defendants’ argument misunderstands the Court’s screening order. The Court did not
allow McGee to proceed on a due process claim based simply on his having been moved to Cell
20. Rather, the Court allowed McGee to proceed on a due process claim that Montano ordered
McGee’s bedding to be removed and his water shut off as punishment, and he had no notice or
opportunity to be heard on the deprivation of bedding and water. (ECF No. 79 at 17.) In other
words, the alleged due process violation was not the move to Cell 20 per se—indeed the Court
acknowledged that McGee did not state in his complaint who ordered the move to Cell 20—but
Montano’s orders to deprive McGee bedding and water in connection with the move. (Id.) Moving
from one cell to another where the water was intentionally shut off and bedding intentionally
removed as punishment constitutes a disciplinary measure that “substantially worsens the
conditions of confinement.” Miller v. Dobier, 634 F.3d 412, 414-415 (7th Cir. 2011). At this
stage in the case, McGee sufficiently alleges a due process violation with regards to Montano’s
orders to shut off his water and remove his bedding upon moving into Cell 20. The Court therefore
denies defendants’ motion to dismiss with respect to the Fourteenth Amendment Due Process
claim against Montano.
             2. Conditions-of-Confinement Claims as They Relate to Nutraloaf
       Defendants next argue that McGee’s conditions-of-confinement claims—and the
supervisor liability claims and Monell claim against Milwaukee County stemming from these
conditions-of-confinement claims—should not include any allegations related to being fed
nutraloaf. The Court determined at screening that because McGee has alleged that he was deprived
bedding and water, he could proceed on a conditions-of-confinement claim. (ECF No. 79 at 15.)
The court also noted that McGee alleged the deprivation of water rendered him unable to consume
the food he was provided, nutraloaf. (Id. at 7.) The defendants argue that he fails to state a claim




          Case 2:19-cv-00707-BHL Filed 12/22/20 Page 3 of 5 Document 85
only as it pertains to the nutraloaf portion because he does not allege that he was fed nutraloaf as
punishment. Where conditions of confinement are “not individually serious enough to work
constitutional violations, [they] may violate the Constitution in combination when they have ‘a
mutually enforcing effect that produces the deprivation of a single, identifiable human need.’”
Budd v. Motley, 711 F.3d 840, 842-43 (7th Cir. 2013) (quoting Wilson v. Seiter, 501 U.S. 294, 304
(1991)). McGee alleges that the deprivation of water rendered him unable to eat, thus alleging that
deprivation of water working in combination with being provided nutraloaf deprived him of the
identifiable human need to eat. At this stage in the litigation, McGee sufficiently states a claim
where the allegations related to being fed nutraloaf inform the seriousness of the impact of the
water deprivation. Parsing out the allegations related to nutraloaf would be to omit allegations of
the harm the alleged water deprivation caused. The Court will not dismiss the conditions-of
confinement-claim, supervisor liability claims, and Monell claim as they pertain to nutraloaf.
            3. Supervisor Liability Claims Against Haw and Briggs
        Finally, defendants argue that the supervisor liability claims against Haw and Briggs should
be dismissed because McGee failed to allege that Haw and Briggs turned a blind eye to the alleged
constitutional violations. (ECF No. 81 at 8-9.) Defendants contend that McGee’s admission that
an unnamed subordinate restored hot water to McGee’s cell, under Haw’s watch, eliminated any
potential constitutional violation against Haw. (Id. at 8.) They further argue that Briggs’s
discipline of McGee was for falsely claiming to be suicidal after his hot water was restored,
eliminating any causal connection between Brigg’s action and the conditions-of-confinement
claim. (Id. at 9.)
        At screening, the Court concluded that McGee had adequately alleged that Haw and Briggs
knew about the jail’s practice of denying water to inmates as a punitive measure and knew it had
happened in McGee’s case. (ECF No. 79 at 19.) While it is true that McGee also alleged that his
hot water was restored during Haw’s and Briggs’ shift, his allegations still suggest some overlap
where both may have known McGee had been deprived water and bedding as punishment pursuant
to policy. It may be that after the discovery phase, it comes to light that Haw and Briggs were not
aware of an alleged constitutional violation, but McGee’s complaint, on its face, states that they
knew about the policy of deprivation. Moreover, McGee also alleges that he was deprived of
drinkable water under Haw’s and Briggs’ watch, because of an alleged medical condition that
made the hot water undrinkable. At this stage, McGee has adequately alleged a potential




          Case 2:19-cv-00707-BHL Filed 12/22/20 Page 4 of 5 Document 85
constitutional violation during Haw’s and Briggs’ shifts, and he has thus stated a claim against
them. The Court will not dismiss the supervisor liability claims against Haw and Briggs.
                                       CONCLUSION
       IT IS THEREFORE ORDERED that the defendants’ Second Motion to Partially
Dismiss Plaintiff’s Complaint (ECF No. 80) is GRANTED in part and DENIED in part. The
Court GRANTS the motion to dismiss as it relates to Jeffery Andrykowski and DISMISSES him
from the case. The Court DENIES the remainder of the motion.


       Dated at Milwaukee, Wisconsin this 22nd day of December, 2020.


                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge




         Case 2:19-cv-00707-BHL Filed 12/22/20 Page 5 of 5 Document 85
